Citation Nr: 0430256	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  04-10 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for psychiatric disability 
to include Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty in the 
Navy from July 1988 to March 1989.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision by the Portland, Oregon Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
indicated on his March 2004 VA Form 9 that he did not wish to 
have a Board hearing.  


FINDINGS OF FACT

1.  The veteran did not serve in combat and has not 
identified a verifiable stressor event in service. 

2.  There is no competent (medical) evidence showing that the 
veteran has a diagnosis of PTSD or any other psychiatric 
disability related to his active service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.	VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.   A letter from the 
RO in June 2001 (prior to the rating appealed) did not 
specifically cite the VCAA, but informed the veteran of his 
and VA's responsibilities in claims development.  A September 
2001 letter (also prior to the rating appealed) explained 
what evidence was needed to establish entitlement to the 
benefit sought and reiterated VA's and the veteran's 
responsibilities in claims development.  The initial rating 
decision in January 2002 and the February 2004   statement of 
the case (SOC), notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  Also regarding notice content, while the veteran 
was not advised verbatim to submit everything he had 
pertinent to his claim, the June 2001 letter instructed him 
to furnish all information the VA requested of him and the 
September 2001 letter specifically informed him of the 
medical evidence needed to substantiate his claim and of the 
necessity of either submitting such evidence or identifying 
it so the VA could obtain it.  Taken together, this was 
equivalent to advising him to submit everything he had 
pertinent to the claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and personnel records and asked him 
to identify any VA or private medical evidence that would 
support his claim.  He has not identified any additional 
medical evidence pertinent to his claim.   

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability (here, of 
a psychiatric disability), or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  Here, there is no competent (medical) evidence 
showing that the veteran currently suffers from a psychiatric 
disability related to event, disease, or injury in service.  
Hence, an examination is not necessary.   

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II. Factual Background

It is neither shown nor alleged that the veteran served in 
combat (his service was not during a period of war).  The 
report of his June 1987 enlistment examination includes a 
history of seeing a family counselor because he had problems 
with his father.  No current psychiatric complaints or 
symptoms were noted.  The veteran's service medical records 
reveal that in July 1988 he was seen for hyperventilating 
while standing in the chow line.  A February 1989 medical 
report indicates that he was in emotional distress due to the 
deteriorating health of his parents, his need to help with 
the family business and his girlfriend's pregnancy.  He 
stated that he cut his wrists to prevent himself from hurting 
someone else, and that he needed to go home immediately to 
help his father.  Medical personnel found him not currently 
suicidal or homicidal, and he was returned to duty.  The next 
day, medical personnel made a sick call to the veteran on the 
mess deck after receiving a report that he appeared 
incoherent and amnesic.  He stated that he was stressed out 
about his parents' illness and girlfriend's pregnancy, and 
that he had cut his arms up because he did not want to hurt 
anyone.  He was put on 24 hour observation for potential 
suicidality.  On psychological evaluation a few days later, 
he reported that prior to enlistment he had engaged in self-
abusive behavior (such as sticking a pen in his arm) as a way 
of dealing with stress and anger.  He was unable to sleep or 
concentrate on his duties due to his current family problems.  
He stated that he would hurt himself or others if he were not 
discharged.  The diagnosis was personality disorder with 
borderline and explosive features and adjustment disorder 
with mixed emotional features.  Expeditious discharge from 
service was strongly recommended.  In March 1989, the veteran 
was discharged from service and advised that he would not be 
able to re-enlist due to a mixed personality disorder.  

In a March 2001 statement, the veteran indicated that he 
exhibited no symptoms of mental and/or emotional instability 
at the time of his induction examination.  He alleged several 
stressor events in service including gas chamber training, 
fire fighting training, responding to a fellow servicemen's 
injured arm, witnessing and being involved in a car accident 
and fighting a fire in the engine room.  He indicated that 
the fire fighting experiences were particularly difficult 
since he had been burned as a child.   

On the PTSD questionnaire accompanying his May 2001 claim, 
the veteran noted that he had not served in combat.  When 
asked to give the names and units of any servicemen involved 
in his stressor events in service, he stated he was "unable 
to remember names with faces."  He listed military training 
to inflict personal harm as a stressor in service, along with 
firefighting and friends being injured.  In his May claim he 
alleged that he has been suffering from PTSD since 1988.  

On the veteran's December 2002 notice of disagreement, his 
representative indicated that he had no problems socializing 
or being around people prior to service but since service he 
has had numerous problems including multiple suicide attempts 
and continued difficulty sleeping.

III. Analysis

Service connected compensation for a psychiatric condition 
may be granted for disability due to disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  To 
prevail on the question of service connection on the merits, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999).  

Personality disorders are not diseases or injuries for 
compensation purposes, and disability from such disorders may 
not be service connected (except as provided in   38 C.F.R. 
§ 3.310(a).  However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder can 
be compensable.  38 C.F.R. § 4.127.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  Service 
department records must support and not contradict the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).   

Here, the veteran claims he has suffered emotional problems, 
which he attributes to PTSD.  However, he has not identified 
any medical evidence that establishes he has PTSD or any 
acquired psychiatric disability.  The only evidence present 
is in the statements of the veteran himself.  Because he is a 
layperson, his statements are not competent evidence of a 
medical diagnosis.  The United States Court of Appeals for 
Veterans Claims has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The only medical evidence of record relating to psychiatric 
disability is in the veteran's service medical records, and 
shows diagnoses of adjustment disorder and personality 
disorder characterized by self-abuse behavior.  Neither 
diagnosed entity (of itself) is a chronic acquired 
psychiatric disability which may be service connected.  There 
is no medical evidence of a superimposed chronic acquired 
psychiatric disability.  In the absence of proof of a chronic 
acquired psychiatric disability, there is no valid claim of 
service connection for a psychiatric disability, and such 
claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

(While the absence of a diagnosis of a chronic acquired 
psychiatric disability is determinative here, it is also 
noteworthy with respect to the PTSD aspect of his claim that 
the veteran has not identified a verifiable stressor event in 
service.)    

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



